DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed December 22, 2020.  Currently, claims 1–11 are pending.

Claim Interpretation
Claims 1–2 and 10–11 recite a “process of each processor” or “the processor”.  In view of claim 3 and paragraphs 35–36 of Applicant’s Specification, however, the term “processor” is interpreted as a furnace or other manufacturing device rather than a computer processor or CPU.  Examiner respectfully requests clarification.

Claim Interpretation – 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit configured to” in claim 10, which is interpreted as a generic interface or I/O device in view of paragraphs 40–41 of Applicant’s Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recite “the processor” in line 2.  Although claim 1 recites “each processor”, there is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 2 is interpreted as reciting “[[the]] a processor”.
Claim 3 recites “wherein the process is a heat treatment process” and subsequently recites “when a heat treatment process is ongoing”.  Examiner submits that the second recitation of “a heat treatment process” renders the scope of the claim the heat treatment process is ongoing”.
Claim 3 further recites “the current heat treatment furnace” in lines 5–6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 3 is interpreted as reciting “[[the]] a current heat treatment furnace”.
Claim 4 recites “information on a lead time” and “a lead time according to a change in a working temperature”.  Examiner submits that the second recitation of “a lead time” renders the scope of the claim indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce a second, different lead time.  For purposes of examination, claim 4 is interpreted as reciting “[[a]] the lead time according to a change in a working temperature”.
Claim 6 recites “the number of heat treatment furnaces”, “the number of days of a schedule”, and “the heat treatment furnace” in lines 2, 3, and 3–4.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 6 is interpreted as reciting “[[the]] a number of heat treatment furnaces”, “[[the]] a number of days of a schedule”, and “[[the]] a heat treatment furnace”.
Claim 7 recites “the number of heat treatment furnaces”, “the number of jobs allocated”, “the heat treatment furnace”, and “the time when the job j is switched” in lines 2, 2–3, 3, and 6–7, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 7 is interpreted as reciting a number of heat treatment furnaces”, “[[the]] a number of jobs allocated”, “[[the]] a heat treatment furnace”, and “[[the]] a time when the job j is switched”.
Claim 9 recites “the form of a graph” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 9 is interpreted a reciting “each lot that is expressed as a graph”.
Claim 10 recites “a process of each processor”, “a processor configured to”, “the process of each processor”, and “the process of each processor”.  Examiner submits that the recitation of “a processor configured to” renders the scope of the claim indefinite because it is unclear whether Applicant intends for the recitation of “a processor configured to” to reference “each processor” or intends to introduce a second, different processor.  As noted above, “each processor” is interpreted as a furnace or other manufacturing device, and as a result, “a processor configured to” is interpreted as a CPU or computer processor for purposes of examination.  Clarification is required.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–11 are directed to an 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “scheduling the process of each processor based on the dynamic state information”; and “deriving an estimated cost based on a result of generating a schedule regarding the process of each processor.”
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people because the elements describe a process for optimizing heat treatment processes.  Additionally, the steps of “scheduling” and “deriving”, when considered in view of paragraphs 66–70 and 72–73 of Applicant’s Specification, further recite mathematical concepts related to mathematical calculations because the elements recite mathematical calculations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 10 and 11 include substantially similar limitations to those recited with respect to claim 1.  As a result, claims 10 and 11 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–9 further describe a process for optimizing heat treatment processes and recite certain methods of organizing human activity and/or mathematical concepts for the same reasons as stated above with respect to claim 1.  As a result, claims 2–9 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.

As noted above, claims 10 and 11 include substantially similar limitations to those presented with respect to claim 1.  Although claim 10 further recites a communication unit and a processor, and claim 11 further recites a computer readable recording medium, the additional elements, when considered in view of the claims as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea.  As a result, claims 10 and 11 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–9 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–9 do not include additional 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a production scheduling operation system and a step for acquiring information.  The operation system does not amount to significantly more than the abstract idea because the system is a generic computer element that is merely used as a tool to perform the recited abstract idea, and the step for acquiring is a well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes receiving or transmitting data as a well-understood, routine, and conventional computer function.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2B.
As noted above, claims 10 and 11 include substantially similar limitations to those presented with respect to claim 1.  Although claim 10 further recites a communication unit and a processor, and claim 11 further recites a computer readable recording medium, the additional elements, when considered in view of the claims as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an 
Claims 2–9 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–9 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim 11 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed to a computer readable recording medium, and the broadest reasonable interpretation of a computer readable recording medium includes a signal.  Applicant’s specification omits any specific definition of the claimed “computer readable recording medium” (see Spec. ¶ 96) and does not provide any definition of the claimed “computer readable recording medium” that expressly excludes a signal.  As a result, the broadest reasonable interpretation of this claim includes transitory signals, and transitory signals are non-statutory subject matter.  Accordingly, claim 11 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RYU et al. (U.S. 2020/0209840).
Claims 1, 10, and 11:  Ryu discloses an energy-saving dynamic production scheduling operation method comprising: 
acquiring, by a production scheduling operation system (See FIG. 1 and paragraph 133), dynamic state information of a process of each processor (See FIG. 1 and paragraphs 56 and 113, wherein work status for each facility is received; see also paragraphs 126 and 86, wherein each facility includes a plurality of furnaces); 
scheduling, by the production scheduling operation system, the process of each processor based on the dynamic state information (See paragraphs 56–57, wherein a work schedule is established based on the received status information); and 
deriving, by the production scheduling operation system, an estimated cost based on a result of generating a schedule regarding the process of each processor (See paragraphs 58 and 63–64, wherein costs are predicted based on the established work schedule).
With respect to claim 10, Ryu further discloses a communication unit and a processor (See FIG. 1 and paragraph 133).

Claim 2:  Ryu discloses the method of claim 1, wherein the dynamic state information comprises at least one of information on a product inputted to the processor, information on estimated process start and end times, and information on cooling and heating states (See paragraph 117, wherein characteristics of a product are considered; FIG. 7, FIG. 14, and paragraph 132, wherein estimated process start and end times are considered; and FIG. 7 and paragraph 113, wherein heating and cooling state information is considered).
Claim 3:  Ryu discloses the method of claim 1, wherein the processor is a heat treatment furnace, 
wherein the process is a heat treatment process (See paragraph 96, wherein the process is a heat treatment process), and 
wherein the scheduling comprises, when a heat treatment process is ongoing in a specific heat treatment furnace, determining a working sequence with reference to an estimated end time of the ongoing process and a temperature of the current heat treatment furnace (See FIG. 7 and paragraphs 113 and 126, wherein ingots are scheduled with respect to expected process end times and temperature considerations).
Claim 4:  Ryu discloses the method of claim 1, wherein the scheduling comprises scheduling a heat treatment process in each heat treatment furnace by reflecting energy usage information and information on a lead time according to a unit heating level of each heat treatment furnace, in order to minimize a cost and a lead time according to a change in a working temperature (See FIG. 7 and paragraphs 63–64 and 
Claim 9:  Ryu discloses the method of claim 1, further comprising outputting, by the production scheduling operation system, a schedule generation result regarding prior input information in each heat treatment furnace and a heat treatment process (See FIG. 7 and paragraphs 113 and 126, wherein a scheduling output is displayed; see also paragraph 78), 
wherein the schedule generation result is a result of generating a production schedule for each facility and each lot that is expressed in the form of a graph with a time axis (See FIG. 7 and paragraphs 113 and 126, wherein a scheduling output is displayed; see also paragraph 78), 
wherein the prior input information is information comprising at least one of history information regarding schedule generation and urgent order information (See paragraph 111, wherein previous process data is used as a basis for modeling; and paragraphs 19 and 23, wherein high priority orders are considered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over RYU et al. (U.S. 2020/0209840) in further view of Bonabeau (U.S. 2001/0053991).
Claim 5:  As described above, Ryu discloses the elements of claim 1.
Ryu discloses the method of claim 1, wherein the scheduling comprises scheduling a heat treatment process by applying the dynamic state information to a genetic algorithm (See paragraph 28, wherein the schedule is optimized utilizing a genetic algorithm; see also paragraphs 56–57).  Ryu does not expressly disclose the remaining claim elements. 
Bonabeau discloses wherein the genetic algorithm is configured to set a genomic length (See paragraph 168, wherein a genomic length is fixed).
Ryu discloses a system directed to optimizing a forge scheduling process.  Bonabeau discloses a system directed to generating business models to manage a business.  Each reference discloses a system directed to managing business processes using genetic algorithms.  The technique of setting a genomic length is applicable to the system of Ryu as they each share characteristics and capabilities; namely, they are directed to managing business processes using genetic algorithms.
One of ordinary skill in the art would have recognized that applying the known technique of Bonabeau would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bonabeau to the teachings of Ryu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate business process management into similar systems.  Further, applying genomic lengths to Ryu would have been recognized by those of ordinary skill in the art 

Allowable Subject Matter
Claims 6–8 are allowable over the prior art of record.  More particularly, the prior art of record, either alone or in any combination, does not disclose the claimed formulas presented in claims 6–8.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Wang (Wang, J., Qiao, F., Zhao, F., & Sutherland, J. W. (2016). Batch scheduling for minimal energy consumption and tardiness under uncertainties: A heat treatment application. CIRP Annals - Manufacturing Technology, 65(1), 17-20.) discloses a system for scheduling heat treatment processes to optimize time and cost; and
He (He, F., Wang, Z., Shen, K., & Jia, R. (2019). Research on scheduling of furnace loading quality maximization in forging heat treatment process.) similarly discloses a system for optimizing heat treatment processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623